I find no evidence (as distinguished from suspicion) that Abraham's sisters would have had any valid claim against the validity of his will, made twenty years before his death, or against Jesse as beneficiary. This court has never held that the presumption of invalidity of a disputed transaction between attorney and client (Baker v. Otto, 180 Md. 53, 22 A.2d 924) is applicable to a will in favor of the attorney who drew the will. In Griffith v. Diffenderffer, 50 Md. 466, the court distinguished between a transaction inter vivos and a will, and held that the fact that the beneficiary drew the will was only a suspicious circumstance and did not give rise to a presumption of invalidity. See also Cook v. Hollyday, 185 Md. 656,45 A.2d 761, 765, 766. Perhaps there can be no universal rule that a testamentary provision in favor of a lawyer who drew the will is or is not presumptively *Page 645 
invalid. See Cornell Law Quarterly, Vol. XXXI, page 80, cited in the Cook case. At all events, the sisters never disputed Abraham's will, and the will, therefore, was not a disputed transaction to which any such presumption could attach.
There is no evidence whatever that Abraham's sisters ever made or suggested any claim, valid or invalid, honest or dishonest, against his will or against Jesse, or expressly or impliedly agreed to forbear making any such claim. On the contrary, when another brother attacked the will, one of the sisters testified, soon after Abraham's death, that she did not contest her brother's right to do what he pleased with his estate. Snyder v.Cearfoss, 186 Md. 360, 46 A.2d 607, 608. It cannot be assumed that her testimony was brought by a bargain with Jesse — or that such a bargain would be enforceable. There is, therefore, no consideration for Jesse's alleged promise, made more than twenty years before this extraordinary litigation was instituted — after Jesse's death, twenty years after Abraham's death, and forty years after Abraham made his will.
Plaintiff (Abraham's niece) was the wife of Jesse's brother. Jesse disappointed the expectations of his brother — and the plaintiff — by leaving his estate to his stenographer. Instead of attacking Jesse's will, this oblique attack was made against Abraham's will, made forty years before Jesse's death. It will be unfortunate if this case furnishes a precedent for a similar attack on Jesse's will twenty years hence — or on any other will long after the time for caveat has expired and after all the original parties in interest have died. *Page 646